DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In regard to claim 1, lines 3-9 have been amended as follows (no other parts of the claim have been amended):

an output circuit to output a voltage selected from a first voltage and a second voltage different from the first voltage;
an input circuit to receive the voltage output from the output circuit via the switch in a closed state and output an input signal corresponding to the input voltage;
output circuit to the second voltage; and

Authorization for this examiner’s amendment was given in an interview with Zachary S. Stern on June 14, 2022 in order to place the application in condition for allowance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output circuit to” and “an input circuit to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regard to “an output circuit to output….” this is interpreted to be the circuit (120) that is shown in at least figures 2 and 3 and has a transistor and relay (shown specifically in figure 3, paragraphs [0021 — 0022] of the specification) that is able to be controlled by the controller to allow different voltages to provide an output, this will be interpreted as this circuit or equivalents thereof.
In regard to “an input circuit to receive ….” this is interpreted to be the circuit (150) that is shown in at least figures 2 and 6 and has op amps for comparison to output a value, this will be interpreted as this structure or equivalents thereof.

Allowable Subject Matter
Claims 1 and 4 are allowed.
In regard to claims 1 and 4, the prior art does not teach or render obvious the inputter receives the reference voltage while the switch is in the open state, the reference voltage being lower than the first voltage, the second voltage is lower than the reference voltage, the inputter outputs a first input signal and a second input signal as the input signal, the first input signal indicating whether the input voltage is higher than a first threshold voltage that is lower than the first voltage and higher than the reference voltage, the second input signal indicating whether the input voltage is higher than a second threshold voltage that is lower than the reference voltage and higher than the second voltage, the diagnoser determines whether any change occurs in the first input signal, and the generator generates the state signal indicating that the switch is in the closed state when the first input signal indicates that the input voltage is higher than the first threshold voltage or when the second input signal indicates that the input voltage is lower than the second threshold voltage, and generates the state signal indicating that the switch is in the open state when the first input signal indicates that the input voltage is lower than the first threshold voltage while the second input signal indicates that the input voltage is higher than the second threshold voltage and in the combination as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896